
	
		III
		111th CONGRESS
		1st Session
		S. RES. 218
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  111th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 111th Congress,
			 or until their successors are appointed:
			Committee on agriculture,
			 nutrition, and forestry:Mr. Chambliss, Mr. Lugar, Mr. Cochran,
			 Mr. McConnell, Mr. Roberts, Mr. Johanns, Mr. Grassley, Mr. Thune, and Mr.
			 Cornyn.
			Committee on foreign
			 relations:Mr. Lugar, Mr. Corker, Mr. Isakson, Mr. Risch, Mr.
			 DeMint, Mr. Barrasso, Mr. Wicker, and Mr. Inhofe.
			Committee on homeland security
			 and governmental affairs:Ms. Collins, Mr. Coburn, Mr. McCain,
			 Mr. Voinovich, Mr. Ensign, Mr. Graham, and Mr. Bennett.
			Committee on small business and
			 entrepreneurship:Ms. Snowe, Mr. Bond, Mr. Vitter, Mr. Thune, Mr.
			 Enzi, Mr. Isakson, Mr. Wicker, and Mr. Risch.
			Special committee on
			 aging:Mr. Martinez, Mr. Shelby, Ms. Collins, Mr. Corker, Mr.
			 Hatch, Mr. Brownback, Mr. Graham, and Mr. Chambliss.
			
